  1   Stephen D. Finestone (125675)
      Jennifer C. Hayes (197252)
  2   Ryan A. Witthans (301432)
      FINESTONE HAYES LLP
  3   456 Montgomery Street, 20th Floor
      San Francisco, California 94104
  4   Telephone: (415) 616-0466
      Facsimile: (415) 398-2820
  5   sfinestone@fhlawllp.com
      jhayes@fhlawllp.com
  6   rwitthans@fhlawllp.com

  7   Attorneys for Creditor
      MCE Corporation
  8

  9                              UNITED STATES BANKRUPTCY COURT

 10                              NORTHERN DISTRICT OF CALIFORNIA

 11                                     SAN FRANCISCO DIVISION

 12   In re                                              Case No. 19-30088-DM
                                                         Chapter 11
 13   PG&E CORPORATION,                                  Hon. Dennis Montali

 14             Debtor-in-Possession.

 15                                                      Case No. 19-30089-DM
      In re                                              Chapter 11
 16                                                      Hon. Dennis Montali
      PACIFIC GAS AND ELECTRIC
 17   COMPANY,                                           MCE CORPORATION’S RESPONSE TO
                                                         CERTAIN FIRST DAY MOTIONS
 18             Debtor-in-Possession.
                                                         Date: January 31, 2019
 19                                                      Time: 10:00 a.m.
                                                         Ctrm: 450 Golden Gate Ave., 16th Floor
 20                                                             San Francisco, CA 94102
 21

 22            MCE Corporation (“MCE Corp.”) hereby files its Response to Debtors’ First-Day Motions

 23   and in support thereof states as follows:

 24            On January 29, 2019, the above-captioned Debtors (the “Debtors”) filed voluntary chapter

 25   11 bankruptcy petitions and seventeen first-day motions, including the Lien Claimants Motion

 26   (Dkt. No. 13) 1, the Operational Integrity Suppliers Motions (Dkt. No. 12), the DIP Financing

 27   Motion and related Seal Motion (Dkt. Nos. 23, 25), and the NOL Motion (Dkt. No. 10).

 28
      1
          All docket reference numbers are to Case No. 19-30088.

                                                      1
Case: 19-30089      Doc# 117     Filed: 01/30/19    Entered: 01/30/19 19:38:27      Page 1 of 3
  1          1.      Lien Claimants Motion: The Lien Claimants Motion seeks authority for the

  2   Debtors to pay prebankruptcy obligations totaling $54,700,000 owed to providers of maintenance

  3   and repair services that may be permitted to assert liens (e.g. materialmen’s/mechanics’ liens)

  4   against Debtors’ property and equipment if Debtors fail to pay prebankruptcy amounts owed to

  5   those parties. 2 Debtors seek authority to pay and discharge, on a case-by-case basis, the lien claims

  6   that Debtors believe have created, or could give rise to, a lien against Debtors’ property or

  7   equipment, regardless of whether the lien claims arose prior to or after the bankruptcy filing date.

  8   MCE Corp. supports the Lien Claimants Motion so long as it encompasses the unpaid work MCE

  9   Corp. completed for Debtors prior to January 29, 2019, which totals approximately $1,164,000.

 10   MCE Corp. is informed and believes that an as-yet quantified portion of these unpaid,

 11   prebankruptcy sums relate to its provision of maintenance and repair services to Debtors with

 12   respect to which MCE Corp. may be permitted to assert liens, including materialmen’s and

 13   mechanics’ liens against Debtors’ property and equipment if Debtors fail to pay these

 14   prebankruptcy amounts owed to MCE Corp. To the extent the Lien Claimants Motion seeks to

 15   exclude MCE Corp. from payment, MCE Corp. reserves the right to object to the interim and final

 16   relief sought in such Motion and to file an objection to the Lien Claimants Motion.

 17          2.      Operational Integrity Suppliers Motion: The Operational Integrity Suppliers

 18   Motion seeks authority for Debtors to pay pre-bankruptcy obligations totaling $116,200,000

 19   (approx. 5.5% of Debtors’ total $2.1 billion trade debt as of the bankruptcy filing) owed to certain

 20   vendors, suppliers, service provides, and the like that are deemed by Debtors to be essential to

 21   protecting the public health and safety and maintaining the going-concern value and integrity of

 22   Debtors’ business and operations.       Debtors define the “Operational Integrity Suppliers” as

 23   companies that fall into three primary categories: (i) companies that provide goods and services

 24   necessary for safe and reliable electric and natural gas service; (ii) companies that provide goods

 25   and services related to outages; and (iii) companies that provide goods and services in connection

 26   with Debtors’ operation and decommissioning of their nuclear reactor power units. MCE Corp. is

 27
      2
 28    The Lien Claimants Motion also seeks authority to pay an additional $10,800,000 to natural gas
      shippers and natural gas storage facilities providers.

                                                       2
Case: 19-30089     Doc# 117      Filed: 01/30/19     Entered: 01/30/19 19:38:27        Page 2 of 3
  1   informed and believes that an as-yet unquantified portion of the prebankruptcy amount owed by

  2   Debtors to MCE Corp. satisfies one or more of the categories specified in the Operational Integrity

  3   Suppliers Motion. MCE Corp. supports the Operational Integrity Suppliers Motion, to the extent

  4   it encompasses those services provided to Debtors by MCE Corp. that fall within the scope of the

  5   Operational Integrity Suppliers Motion. To the extent the Operational Integrity Suppliers Motion

  6   seeks to exclude MCE Corp. from payment, MCE Corp. reserves the right to object to the interim

  7   and final relief sought in such Motion and to file an objection to the Operational Integrity Suppliers

  8   Motion.

  9          3.      DIP Financing Motion, Seal Motion, NOL Motion: MCE Corp. is unaware at

 10   this time of any objection to the DIP Financing Motion, Seal Motion, and/or NOL Motion.

 11   However, in an abundance of caution, MCE Corp. reserves its rights to object to these Motions and

 12   the relief sought therein.

 13    Dated: January 30, 2019                            FINESTONE HAYES LLP
 14

 15                                                       By: Jennifer C. Hayes
                                                          Jennifer C. Hayes
 16                                                       Attorneys for Creditor MCE Corp.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       3
Case: 19-30089     Doc# 117        Filed: 01/30/19   Entered: 01/30/19 19:38:27        Page 3 of 3
